Avery, J.
— after stating the facts as above: It has been settled by a line of decisions in this Court, and manifestly upon mature consideration, that, where there is a warranty of soundness in the sale of a horse, the vendee may declare *224in tort for a false warranty and add a count in deceit, or, under the new procedure, a second cause of action in the nature of deceit, and though the sum demanded be less than two hundred dollars, the aciion will not be deemed one founded on. contract, and the Superior Court will have jurisdiction. Bullinger v. Marshall, 70 N. C., 520; Ashe v. Gray, 88 N. C., 190; Ibid (rehearing), 90 N. C., 137; Harvey v. Hambright, 98 N. C., 446.
Affirmed.